Title: From Benjamin Franklin to James Bowdoin, 25 February 1775
From: Franklin, Benjamin
To: Bowdoin, James


Dear Sir
London Feb 25. 1775
I received your kind Letter of Sept. 6 by Mr. Quincy. I thought it might be of use to publish a Part of it, which was done accordingly. But the Measures it so justly censures are still persisted in, and will I trust continue to produce Effects directly contrary to those intended; will unite instead of dividing us, strengthen and make us more resolute instead of intimidating us, and work our Honour and Advantage instead of the Disgrace and Ruin designed for us. A Bill is now in hand to confine the Trade of the 4 N.E. Colonies to Britain and the West Indies only, and to prohibit their Fishery. Other Provinces have done as offensive Things, but Whiggism is thought to be more thoroughly the Principle in New England, and that is now an unpardonable Sin. The Rest however are to have their punishment in their Turn tho’ perhaps less severe. That is, if this Tory Ministry continues in Power; but, tho’ they have, by the late deceptive Motion, amused many People here, so as to give an Appearance as if they intended pacific Measures, on which the Stocks which were falling apace have risen again; yet when this Deceit is understood, and Time proves the intended Offer to America futile and ineffectual, the redoubled Clamour of the Trading, manufacturing, and whig Interests here will infallibly overthrow all the Enemies of America, and produce an Acknowledgment of her Rights and Satisfaction for her Injuries. If we continue firm and united, and resolutely persist in the non Consumption Agreement, this adverse Ministry cannot possibly stand another Year. And surely the great Body of our People, the Farmers and Artificers, will not find it hard to keep an Agreement by which they both save and gain: the Traders only can suffer and where they do really suffer some Compensation should if possible be made them. Hitherto the Conduct of the Colonies has given them great Reputation all over Europe; by a brave Perseverence, with Prudence and Moderation, (not forward in acting offensively, but resolute in Defence when necessary) they will establish a respectable Character both for Wisdom and Courage, and then they will find Friends everywhere. The Eyes of all Christendon are now upon us, and our Honour as a People is become a Matter of the utmost Consequence to be taken Care of. If we tamely give up our Rights in this Contest, a Century to come will not restore us in the Opinion of the World. We shall be stamp’d with the Character of Dastards and Poltroons, and Fools, and be despis’d and trampled upon, not by this haughty insolent Nation only, but by all Mankind. Present Inconveniences are therefore to be borne with Fortitude, and better Times expected:
  Informes hyemes reducit
   Jupiter: idem
Summovet. Non si male nunc, et olim
Sic erit.
I am much pleased with Mr. Quincy. ’Tis a thousand Pities his Strength of Body is not equal to his Strength of Mind. His Zeal for the Public (like that of David for God’s House) will I fear eat him up.
I hope Mrs. Bs Health is fully established. Make my respectfull Compliments acceptable to her; and believe me ever, with sincere and great Esteem, Dear Sir Your most obedient humble Servant

PS  I never could learn the Cause of Mr. T.s being displaced, The Ministry refused to give any Reason for it. I have imagined that it was a Suspicion of his being the Author of some Pieces in the Papers reflecting on their Measures.
J. Bowdoin Esqr

 
Endorsed: Dr. Franklins Letter Feby. 25. 1775  per Mr. Quincy London
